DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitations "the austenitized continuous casting billets", “the surface iron scale”, and “the target thickness” in step 2.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 1 recites the limitations ”the steel plates", “the rolled steel plates”, “the solid solution temperature”, “the thickness”, and “the finishing rolling temperature” in step 3.  There is insufficient antecedent basis for these limitations in the claim.

The term “ultra fast cooling” in step 4 of claim 1 is a relative term which renders the claim indefinite. The term “ultra fast cooling” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “quickly pass” in step 4 of claim 1 is a relative term which renders the claim indefinite. The term “quickly pass” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “high chromium carbide precipitation” in step 4 of claim 1 is a relative term which renders the claim indefinite. The term “high chromium carbide precipitation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the temperature range of high chromium carbide precipitation" in step 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the finished size requirements" in step 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the room temperature" in step 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are dependent on claim 1 and are thus also rejected for the same reasons.
Claim 2 recites the limitation "the heating and heat preservation method" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations "the front mill table", “the production efficiency”, “the deformation”, “the rough rolling process”, “the total deformation”, “the deformation”, “the finish rolling process”, and “the rolling process.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations "the steel swinging zone" and “the steel swinging process”.  There is insufficient antecedent basis for these limitations in the claim.
The term “ultra fast cooling” in claim 5 is a relative term which renders the claim indefinite. The term “ultra fast cooling” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitations "the starting cooling temperature" and “the finishing cooling temperature”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitations "the method for ultra fast cooling" and “the ultra fast cooling zone” in lines 2-4.  There is insufficient antecedent basis for these limitations in the claim.
The terms “ultra fast” and “high-pressure” in lines 2-4 of claim 6 are relative terms which render the claim indefinite. The terms “ultra fast” and “high-pressure” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose or fairly suggest the process as recited. In particular, the closest prior art, Wang et al. ("Study of Online Solution Treatment of Austenitic Stainless Steels 304 and 301B", Zhiyu Wang et al., Baosteel Technology, No. 4, 16-19, 32, December 31, 2007.), teaches an in-line solution treatment process of 304 austenitic stainless steels, the materials used in the tests are conventional 304 and 301B austenitic stainless steels (see Table 1 for chemical composition), all industrially producing continuous cast billets. The specimen was heated at 10 C/s to 1250C and incubated for 5 min to ensure adequate solutionizing of the carbides, followed by cooling at 5 C/s to 1200 C and incubated for 60 s to equilibrate the tissue, followed by a first compression pass with a deformation rate of 10 s-1 and a deformation amount of 0.3; a second pass of compression was then performed cold to two different temperatures of 1000 C and 1050 C and then held cold to 650 C at different cold speeds, air cooled to room temperature, steel extraction temperature 1250 C, finish rolling temperature 980 C, strong cold post coiling (see test materials and methods 1.1).
	However, Wang et al. fails to disclose or fairly suggest preserving heat for 2-3 hours to fully dissolve alloying elements and carbides, and steps 3-7 as instantly claimed. Therefore, claim 1 is distinct over the teachings of the prior art. Claims 2-6 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734